
	
		I
		112th CONGRESS
		2d Session
		H. R. 4279
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Young of Indiana
			 (for himself, Mr. Hultgren, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  10 percent early distribution penalty with respect to withdrawals by unemployed
		  veterans from certain retirement accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Self Relief Act of
			 2012.
		2.Certain
			 distributions from retirement accounts of unemployed veterans not subject to 10
			 percent penalty
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(H)Certain
				distributions to unemployed veteransAny qualified unemployed veteran
				distribution.
					.
			(b)DefinitionsSubsection
			 (t) of section 72 of such Code is amended by adding at the end the following
			 new paragraph:
				
					(11)Qualified
				unemployed veteran distributionFor purposes of this paragraph and
				paragraph (2)(H)—
						(A)Qualified
				unemployed veteran distributionThe term qualified unemployed
				veteran distribution means any distribution to a veteran (as defined in
				section 101 of title 38, United States Code) from a specified account if such
				distribution is made during a qualified unemployment-related distribution
				period.
						(B)Specified
				accountThe term specified account means—
							(i)any individual
				retirement account of the veteran, and
							(ii)the Thrift
				Savings Fund established under section 8437 of title 5, United States
				Code.
							(C)Qualified
				unemployment-related distribution period
							(i)In
				generalThe term qualified unemployment-related
				distribution period means so much of any qualified unemployment period
				as is after the 12 consecutive weeks referred to in clause (ii)(I).
							(ii)Qualified
				unemployment periodThe term qualified unemployment
				period means, with respect to any veteran, any uninterrupted period of
				unemployment if—
								(I)such veteran
				receives unemployment compensation for 12 consecutive weeks under any Federal
				or State unemployment compensation law during such uninterrupted period,
				and
								(II)such
				uninterrupted period begins during the 1-year period beginning on the date of
				such veteran’s discharge or release which is referred to in section 101 of
				title 38, United States Code, with respect to such
				veteran.
								.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
